Title: From Benjamin Franklin to La Rochefoucauld, 12 February 1778
From: Franklin, Benjamin
To: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de


Passy, 12 Feby. 78
Mr. Franklin did not wish to give M. le Duc the Trouble of translating the Letter sign’d Amicus. He put it into his Hands, rather to have his Opinion of it, as it contains Observations on the French Funds, which M.F. does not understand. He thanks M. le Duc for sending him the Judgment of so able a Statesman as M. Turgot, which he returns enclos’d, as desired.
M.F. knows nothing of the News of New York being taken.
Messrs. Franklin and Deane cannot forget the Engagement for Monday.
